8. Future of the CAP after 2013 (
(DE) Mr President, I have not asked for the floor to raise a point of order, but I would like to ask you, Mr President, and my fellow Members to be aware of the following: there is a problem with the translation here. I have tabled an amendment to the Lyon report, recital Ae: 'whereas the CAP must be geared to the maintenance and development of multifunctional, sustainable agriculture throughout Europe.' Unfortunately, the word 'extensive' has been used in the translations. However, the word 'flächendeckend' in the German translation has a completely different meaning. It means 'in all of the regions of Europe'. There should be agriculture ('flächendeckend' agriculture) even throughout mountainous regions. 'Extensive' means something entirely different.
Thank you for pointing this out. We will correct the texts and harmonise them with the original.
- After the vote on paragraph 44:
rapporteur. - Mr President, there seems to be some confusion as to what we were actually voting on there. The interpretation told us it was 44, and yet you are announcing that 45 has been accepted. There is some confusion that you need to sort out and get the votes right and call them right.
We were voting on paragraph 44, as I told you. I repeat: the amendment has fallen, and paragraph 44 has been adopted. That is the outcome of the vote.
(ES) Mr President, we have just voted on paragraph 44, and although my vote was in favour, I put down 'against' because there was some slight confusion: we were told that we were voting on 45, when in reality we were voting on 44.
Ladies and gentlemen, if there are so many protests - please listen - we are voting on paragraph 44 again. We are voting on paragraph 44. The vote was not clear for me, either, because you did not raise your hands.
- Before the vote on paragraph 59:
Mr President, we need clarification. I do not know whether it is you announcing it wrongly or whether it is the interpretation but, in the English, we got 52 again. We did not get a call on 59, so we do not know where we are.
Now we are voting on paragraph 59. You have paragraph 59 on the screen at the moment. This is a separate vote.
- Before the vote on recital C:
Mr President, can I just say that Recital AE is before C. We have not voted on AE yet.
We have completely different information here. We now have to vote on recital C.
- Before the vote on recital AE:
(DE) Mr President, since it was explained at the start of this vote that the German version was the original text, the Group of the European People's Party (Christian Democrats) will dispense with a split vote. My group is able to vote in favour of recital Ae.
Mr Deß, I will explain. The request was made not just by the Group of the European People's Party (Christian Democrats), but also by another political group, and so we will continue as planned and take a split vote, because this has also been requested by another group.
(DE) In that case I will ask my group to vote in favour twice. Since the German version is the original text, we do not need to vote against in the second vote.
Ladies and gentlemen, Chairs, please listen carefully.